Citation Nr: 0638713	
Decision Date: 12/13/06    Archive Date: 01/04/07

DOCKET NO.  04-16 279	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in St. Louis, Missouri


THE ISSUE

Entitlement to an initial rating in excess of 50% for a post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from November 1970 to March 
1975.

This appeal to the Board of Veterans Appeals (Board) 
originally arose from an April 2002 rating action that 
granted service connection for PTSD and assigned an initial 
30% rating therefor from December 2001.  The veteran appealed 
the initial 30% rating as inadequate.  Because the appeal 
involves a request for a higher rating assigned following the 
initial grant of service connection, the Board has 
characterized it in light of the distinction noted by the 
U.S. Court of Appeals for Veterans Claims (Court) in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  

By rating action of July 2005, the RO granted an initial 
rating of 50% for PTSD from December 2001; the matter of an 
initial rating in excess of 50% remains for appellate 
consideration.


FINDINGS OF FACT

1.	All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.	The veteran's PTSD is primarily manifested by 
disturbances of motivation, mood, and sleep, and partial 
impairment of judgment; these symptoms reflect no more 
than occupational and social impairment with reduced 
reliability and productivity due to symptoms including 
difficulty in establishing and maintaining effective 
work and social relationships.




CONCLUSION OF LAW

The criteria for a rating in excess of 50% for PTSD are not 
met.  38 U.S.C.A.        §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 
4.126, 4.130, Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duties to Notify and Assist

Initially, the Board notes that in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002).  To implement the provisions of the law, the VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006).  The VCAA and its implementing 
regulations include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of the VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify him what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of the VA with respect to its duty 
to assist a claimant in obtaining evidence. 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

A March 2002 pre-rating RO letter informed the veteran and 
his representative of the VA's responsibilities to notify and 
assist him in his claim, and to advise the RO as to whether 
there was medical evidence showing treatment for his PTSD.  
That letter also provided notice of what was needed to 
establish initial entitlement to service connection for PTSD, 
and the veteran and his representative were afforded 
opportunities to respond.  The Board finds that the veteran 
has thus received sufficient notice of the information and 
evidence needed to support his initial service connection 
claim, and has been provided ample opportunity to submit such 
information and evidence.  

The 2002 RO letter also notified the veteran that the VA 
would make reasonable efforts to help him get evidence 
necessary to support his claim, such as medical records 
(including private medical records), if he gave it enough 
information, and, if needed, authorization, to obtain them.  
That letter further specified what records the VA had 
received; what records the VA was responsible for obtaining, 
to include Federal records; and the type of records that the 
VA would make reasonable efforts to get.  The RO notified the 
veteran of the grant of service connection for PTSD by letter 
of April 2002, and enclosed a copy of the rating action that 
included the rating criteria for a 30% rating for PTSD as 
well as the criteria for the next higher, 50% rating.  A 
March 2006 post-rating RO letter requested the veteran to 
furnish information or evidence that he had that pertained to 
his claim for a higher rating for PTSD (evidence showing the 
level of the disability).  The Board finds that those letters 
cumulatively satisfy the statutory and regulatory requirement 
that the VA notify a claimant what evidence, if any, will be 
obtained by him and what evidence will be retrieved by the 
VA.  See Quartuccio v. Principi,   16 Vet. App. 183, 187 
(2002).  

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), the Court 
held that proper VCAA notice should notify a veteran of: (1) 
the evidence that is needed to substantiate a claim; (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by the claimant; and (4) a request by 
the VA that the claimant provide any evidence in his 
possession that pertains to this claim.  As indicated above, 
all 4 content of notice requirements have been met with in 
this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

In the matter now before the Board, documents meeting the 
VCAA's notice requirements were furnished to the veteran both 
prior and subsequent to the April 2002 rating action on 
appeal that granted service connection and assigned an 
initial 30% rating for PTSD, and subsequent to the July 2005 
rating action that granted an increased initial 50% rating 
therefor.  However, the Board finds that the delay in issuing 
the full 38 U.S.C.A. § 5103(a) notice did not affect the 
essential fairness of the adjudication, in that the veteran's 
initial claim for service connection and subsequent claim for 
a rating in excess of that initially assigned were fully 
developed and readjudicated after notice was provided.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  As indicated 
below, as a result of RO development, comprehensive 
documentation, identified below, has been associated with the 
claims folder and considered in evaluating the veteran's 
appeal.  After the issuance of the RO's March 2006 notice 
letter and additional opportunities to provide information 
and/or evidence pertinent to the claim for an initial rating 
in excess of 50% under consideration, the RO readjudicated 
the veteran's claim on the basis of all the evidence of 
record in June 2006, as reflected in the Supplemental 
Statement of the Case (SSOC).

Hence, the Board finds that the VA's failure in not 
fulfilling any VCAA's notice requirements prior to the RO's 
initial adjudication of the various claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2005).  

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that, in rating cases, a claimant must be 
informed of the rating formula for all possible schedular 
ratings for an applicable rating code.    In this case, the 
Board finds that this was accomplished in the March 2004 SOC, 
and that this suffices for Dingess/Hartman.  The Court also 
held that the VA must provide information regarding the 
effective date that may be assigned, and such notice was 
provided in the March 2006 RO letter.  

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished.  The RO, on its own initiative, has made 
reasonable and appropriate efforts to assist the appellant in 
obtaining all evidence necessary to substantiate his claim, 
to include obtaining available post-service VA and private 
medical records through 2005.  In April 2002, February 2004, 
and June 2005, the veteran was afforded comprehensive VA 
examinations in connection with his claims, reports of which 
are of record and have been considered in adjudicating this 
claim.  In May 2005, the veteran withdrew his request for a 
personal hearing.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any existing, pertinent evidence, in 
addition to that noted above, that has not been obtained.  
The record also presents no basis for further development to 
create any additional evidence to be considered in connection 
with the matter currently under consideration.    

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claim on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity. 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of 2 
ratings apply under a particular diagnostic code (DC), the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the grant of service connection and consideration of 
the appropriateness of "staged rating" is required.  See 
Fenderson, 12 Vet. App. at 126.
  
The veteran's PTSD has been rated as 50% disabling under the 
provisions of         38 C.F.R. § 4.130, DC 9411.  Under that 
DC, a 50% rating is assigned when there is occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70% rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.

A 100% rating is warranted for total occupational and social 
impairment, due to such symptoms as: grossly inappropriate 
behavior; persistent danger of hurting oneself or others; 
intermittent ability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
closes relatives or one's own occupation or name.

Considering the pertinent evidence in light of the criteria 
of DC 9411, the Board finds that the veteran's PTSD has not 
been more than 50% disabling at any time since the initial 
grant of service connection in 2001.  The medical evidence of 
record documents that his PTSD is primarily manifested by 
disturbances of motivation, mood, and sleep, partial 
impairment of judgment, and difficulty in maintaining 
effective social relationships.  However, the veteran has a 
limited social support network and socializes with his 
brother, a cousin, and a neighbor, he worked as a bartender 
in 2002 and 2003 and enjoyed hobbies of fishing and 
woodworking, and even retained some limited leisure interests 
in 2005.

On November 2001 psychological evaluation by E. W., Psy.D., 
the veteran presented as casually dressed, pleasant, and 
somewhat tense.  He complained of anxiety, thoughts during 
the day about his Vietnam experiences, and nightmares about 
Vietnam at least twice a week.  He drank approximately a pint 
of alcohol every night in order to sleep.  He felt quite 
alone as the "black sheep" of his family, having married 
unsuccessfully 4 times, and held approximately 20 jobs, which 
he either quit or got fired from because of a poor attitude.  
The veteran currently lived alone, did his own household 
chores, enjoyed fishing as a recreational activity, and had 
no friends other than a cousin.  

On mental status examination, the veteran was pleasant, 
cooperative, and oriented in 3 spheres.  There was no deficit 
in memory or ability to perform calculations, and he denied 
hallucinations and delusions.  His general level of 
information, vocabulary, ability with abstractions, general 
level of social judgment, comprehension, and intellectual 
functioning were all above average.  The examiner concluded 
that the veteran's PTSD symptoms included nightmares, 
flashbacks, inability to be around others or to keep a job 
for very long, anxiety, and depression, and the diagnoses 
were severe, chronic PTSD; severe, recurrent major 
depression; and alcohol dependence.  A Global Assessment of 
Functioning (GAF) score of 50 was assigned.  

On April 2002 VA psychiatric examination, the veteran 
reported use of marijuana as well as morning drinking, binge 
drinking, and blackouts, and that his binge drinking was 
usually the result of a family problem.  He also reported 
using cocaine, most recently last week, but not as regularly 
as alcohol because he did not have enough money to support 
such habit.  He reported 3 unsuccessful marriages and 1 live-
in relationship that had also terminated.  

On mental status examination, the veteran was oriented in 4 
spheres.  Speech was normal, with no indication of a 
psychotic thought disorder.  He was dressed casually and was 
unshaven.  Affect was appropriate to thought content.  The 
veteran complained of insomnia and noise sensitivity.  
Appetite was generally good, and weight was stable.  He 
viewed the future as pretty good, and had recently been 
working as a restaurant bartender in the evenings, where he 
only had contact with servers and not customers.  He spent 
his day fishing, and preferred that to hassles when dealing 
with the general public.  He also enjoyed woodworking, and 
built replicas of cabins from sticks as a hobby.  He reported 
little social interaction except with his brother and 
occasional visits from a cousin and a friend.  He was able to 
shop at a large department store, but was not comfortable 
leaving his property.  He denied suicidal and homicidal 
ideation, hallucinations, and frank paranoid ideation.  He 
was able to do simple calculations.  He complained of 
flashbacks in humid weather that reminded him of Vietnam.  He 
endorsed efforts to avoid activities, places, or people that 
aroused recollections of trauma associated with his Vietnam 
experiences; markedly diminished interest or participation in 
significant activities; feelings of detachment or 
estrangement from others; a restricted range of affect; a 
sense of a foreshortened future; difficulty falling or 
staying asleep; irritability or outbursts of anger; 
difficulty concentrating; hypervigilance; and an exaggerated 
startle response.  The veteran was considered competent, and 
the diagnoses were PTSD and alcohol dependence.  A GAF score 
of 50 was assigned.

On February 2004 VA psychiatric examination, the veteran was 
noted to have been unemployed since summer 2003, after he was 
asked to leave his job.  He engaged in binge drinking 
approximately once a week, drinking with friends to the point 
where he had blackouts and passed out.  He had hopes of 
setting up a business as a fishing guide.  He had a deep 
sense of demoralization and apathy, but no sense of a 
foreshortened future.  

On mental status examination, the veteran was well dressed, 
with good eye contact and interaction.  Affect was full and 
spontaneous, and mood was congruent.  Flow of thought was 
goal-directed, with no bizarre ideation or communication.  
There were no delusions, hallucinations, or suicidal or 
homicidal ideation.  He was able to maintain personal hygiene 
and other basic activities of daily living.  He was oriented 
in 3 spheres, and showed no memory loss except for blackout 
periods due to alcohol consumption.  There was no obsessive 
or ritualistic behavior, panic attacks, or impaired impulse 
control, and speech was relevant, logical, and not obscure.  
He had initial and middle insomnia.  The examiner opined that 
the veteran's psychosocial adjustment had not significantly 
changed since his last VA evaluation in April 2002, and that 
he was capable of managing his financial affairs, which he 
did without difficulty or confusion.  GAF scores of 51 and 50 
were assigned for the diagnosed PTSD and alcohol dependency, 
respectively.  The examiner commented that the veteran's 
ongoing alcoholism, for which he refused treatment, 
undoubtedly lowered his overall GAF score for PTSD because of 
its binge-type nature.  

In mid-April 2004, the veteran was seen at the Dallas County 
Family Medical Center for problems with depression and PTSD.  
Recent dreams had bothered him, and caused him to desire to 
stay at home.  On mental status examination, the veteran was 
alert and oriented in 4 spheres.  He complained of 
forgetfulness, decreased attention span, increased reliance 
on his family, and decreased self-esteem.  He was noted to 
have last worked 2 years ago.  He was negligent in his child 
support and apathetic about responsibilities.  He denied 
suicidal and homicidal ideation and hallucinations.  The 
diagnoses were severe, recurrent major depressive disorder 
without psychosis, and chronic PTSD, and a GAF score of 50 
was assigned.  When seen again in late April, the veteran 
felt that his depression improved when he was busy.  He had 
been sleeping for 6 to 7 hours per night, and appetite was 
within normal limits.  There was no homicidal or suicidal 
ideation or hallucinations.  

On June 2005 VA psychological examination, the veteran 
reported maintaining a distant relationship with his 
daughter, as well as a limited social support network, 
occasionally socializing with a neighbor.  He denied club or 
organization membership.  He reported limited leisure 
interests, having lost interest and motivation to engage in 
previously-enjoyed activities such as fishing and building 
cabins.  He also reported a prolonged history of alcohol 
abuse, drinking every evening to help him manage difficult 
thoughts and feelings associated with his military 
experiences.  He complained that many of his PTSD symptoms 
had increased since 2001: while nightmares and flashbacks 
were less prevalent, he experienced more frequent episodes of 
depressed mood, and greater preoccupation with avoidance 
behaviors and hypervigilance.  

On examination, the veteran had poor personal hygiene, and 
his clothes were disheveled.  Psychomotor activity and speech 
were unremarkable, and the veteran's attitude was 
cooperative.  Affect was flat, and mood dysphoric.  Attention 
was intact, and he was able to perform calculations.  He was 
oriented in 3 spheres, and thought process was goal-directed, 
relevant, and coherent.  Thought content was unremarkable, 
and there were paranoid delusions.  Judgment was partially 
impaired, intelligence was average, and the veteran 
understood that he had a problem.  The veteran reported 
having 6 to 10 hours of sleep per night, but he had 
difficulty falling asleep and woke up frequently throughout 
the night.  There were no hallucinations.  The examiner noted 
severe inappropriate behavior, noting the veteran's recent 
history of driving while intoxicated and "dumpster diving."  
He interpreted proverbs appropriately, and exhibited moderate 
obsessive/ritualistic behavior, making repetitive sounds with 
his teeth and frequently patrolling his home while carrying a 
rifle.  He reported experiencing symptoms of panic when 
exposed to social interaction, including profuse sweating, 
concentration difficulties, and an intense desire to escape 
and return home.  The extent of the veteran's impulse control 
was fair, and there were no episodes of violence.  He 
reported frequent episodes of suicidal ideation and a plan 
involving crashing his car, but he denied serious intent, 
stating that he always felt that life offered something more, 
including reestablishing his relationship with his daughter; 
he denied current suicidal ideation.  There were no homicidal 
thoughts.  Remote memory was mildly impaired, but recent and 
immediate memory was intact.  

Psychological testing suggested that the veteran did not 
experience significant deficits in cognitive functioning, and 
that he may have attempted to portray himself in an 
especially negative manner, with malingering suspected.  The 
diagnoses were PTSD and alcohol dependency, and a GAF score 
of 50 was assigned.  The examiner opined that the veteran's 
alcohol abuse appeared to be secondary to his PTSD, and that 
he was not capable of managing his financial affairs, noting 
the veteran's report that his utilities had recently been 
turned off due to failure to make monthly payments.   

Considering the evidence in light of the criteria noted 
above, the Board finds that the veteran's psychiatric 
symptoms are indicative of occupational and social impairment 
with reduced reliability and productivity due to certain 
symptoms, including difficulty in establishing and 
maintaining effective work and social relationships, thus 
meeting the criteria for no more than the assigned 50% 
rating.  In reaching this determination, the Board has 
considered the medical evidence which shows that, although 
the veteran has disturbances of motivation, mood, and sleep, 
and he had only a distant relationship with his daughter, and 
partially-impaired judgment, his limited social support 
network included socializing with his brother, a cousin, and 
a neighbor.  Moreover, in 2002 and 2003 he worked as a 
bartender, and enjoyed hobbies of fishing and woodworking, 
and even retained some limited leisure interests in 2005, 
when psychological tests that suggested that the veteran may 
have attempted to portray himself in an especially negative 
manner, with malingering suspected.

The Board finds that the symptoms associated with the 
veteran's PTSD do not meet the criteria for at least the next 
higher 70% rating, that is, occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking, or mood, 
due to certain symptoms; rather, the Board finds that those 
delineated symptoms are not characteristics of the veteran's 
current psychiatric disability.  Specifically, he has not 
been shown to have 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; or difficulty in understanding complex commands.  
While his judgment was partially impaired and personal 
hygiene was poor in 2005, and he has difficulty in adapting 
to stressful circumstances and establishing and maintaining 
effective social relationships, he does not have illogical or 
irrelevant speech, near-continuous panic or depression, 
seriously-impaired impulse control, spatial disorientation, 
or the inability to establish and maintain effective 
relationships.  

The Board also notes that the veteran has been consistently 
assigned GAF scores of 50 and 51, as reflected in several 
private and VA clinical records and examination reports from 
2001 to 2005.  According to the 4th Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV), GAF scores between 41 and 50 
are indicative of serious symptoms (e.g. suicidal ideation, 
severe obsessional rituals, frequent shoplifting), or any 
serious impairment in social, occupational, or school 
functioning (e.g. having no friends, being unable to keep a 
job).  GAF scores between 51 and 60 are indicative of 
moderate symptoms (e.g., a flat affect and circumstantial 
speech, occasional panic attacks), or moderate difficulty in 
social, occupational, or school functioning (e.g., having few 
friends, having conflicts with peers or co-workers).  

There is no question that a GAF score and its interpretations 
are important considerations in rating a psychiatric 
disability; however, the GAF scores assigned in a case, like 
an examiner's assessment of the severity of a condition, are 
not dispositive of the percentage disability rating issue; 
rather, a GAF score must be considered in light of the actual 
symptoms of the veteran's disorder (which provide the primary 
basis for the rating assigned).  See 38 C.F.R. § 4.126(a).  
In this case, the medical evidence of record fails to show 
that the veteran's PTSD symptoms include illogical, obscure, 
or irrelevant speech; major impairment in judgment, thinking, 
or mood; serious suicidal ideation; severe obsessional 
rituals; frequent shoplifting; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; seriously-impaired impulse 
control; or spatial disorientation.  

For all the foregoing reasons, the Board finds that there is 
no basis for staged rating pursuant to Fenderson, and that 
the claim for an initial rating in excess of 50% for PTSD 
must be denied.  In reaching this conclusion, the Board has 
considered the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against the claim, the 
doctrine is not for application.  See 38 U.S.C.A.    § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53- 56 (1990).


ORDER

An initial rating in excess of 50% for PTSD is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


